Citation Nr: 9911680	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-02 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for pension purposes.

2.  Whether a timely notice of disagreement was filed as to a 
September 1996 rating decision which denied service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the veteran's claim of entitlement to a 
permanent and total disability rating for pension purposes, 
and also found that the veteran failed to file a timely 
notice of disagreement with respect to a September 1996 
rating decision which denied service connection for PTSD.


FINDINGS OF FACT

1.  The RO has found that the veteran's nonservice-connected 
disabilities include degenerative disease of the lumbar 
spine, rated as 40 percent disabling; dysthymia, rated as 30 
percent disabling; and a passive aggressive personality 
disorder, PTSD, headaches, residuals of a fracture of the 
left femur and residuals of a fracture of the right foot, 
each rated as noncompensably (zero percent) disabling.  Thus, 
the combined rating is 60 percent.

2.  The veteran is 47 years old, has a college degree in 
criminal justice, and last worked in 1989 as a corrections 
officer.

3.  The evidence of record establishes that the veteran is 
unemployable by reason of organic brain dysfunction which has 
resulted in moderate dementia. 

4.  On September 11, 1996, the RO notified the veteran and 
his representative of a September 1996 rating decision which 
denied service connection for PTSD.

5.  On September 15, 1997, a facsimile was received at the RO 
expressing disagreement with the September 1996 rating 
decision.  

6.  On September 16, 1997, the original copy of that 
facsimile was received at the RO with no date of postmark.


CONCLUSIONS OF LAW

1.  The requirements for a permanent and total rating for 
pension purposes have been met.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.321 (b)(2), 3.340, 3.342, 
4.15, 4.16, 4.17, 4.25 (1998).

2.  The veteran's notice of disagreement with respect to the 
September 1996 rating decision which denied service 
connection for PTSD was timely filed.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 1991 & Supp. 1998); 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302, 20.305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Permanent and Total Disability Rating for Pension 
Purposes

VA laws authorize the payment of pension benefits to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities.  38 U.S.C.A. §§ 1502, 
1521.  Permanent and total disability ratings for pension 
purposes are authorized for disabling conditions which are 
not the result of the veteran's own willful misconduct.  38 
C.F.R. § 3.342.  Total disability will be considered to exist 
where there is an impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Permanence of 
total disability will be taken to exist when such impairment 
is reasonably certain to continue throughout the life of the 
disabled veteran.  38 C.F.R. § 3.340 (1998). See also Brown 
v. Derwinski, 2 Vet. App. 444, 446-47 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387, 389-91 (1992); Talley v. 
Derwinski, 2 Vet. App. 282, 286-87 (1992).

There are three alternative bases upon which permanent and 
total disability for nonservice-connected pension purposes 
may be established.  The first basis is the establishment, by 
use of the appropriate diagnostic codes of the VA Schedule 
for Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  In 
other words, each disability is rated under the appropriate 
diagnostic code and then combined to determine if the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.  The permanent loss of both hands, of both feet, or 
of one hand and one foot, or the sight of both eyes, or 
becoming permanently helpless or permanently bedridden, will 
be considered for permanent and total disability.  38 C.F.R. 
§ 4.15.

The second objective basis upon which permanent and total 
disability for pension purposes may be established warrants 
consideration when the veteran does not satisfy the criteria 
for a combined 100 percent schedular evaluation.  The veteran 
may, in the alternative, qualify for a permanent and total 
disability rating for pension purposes if he has a lifetime 
impairment which precludes him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Full consideration must be given 
to unusual physical or mental effects in individual cases.  
38 C.F.R. § 4.15.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  If the veteran is considered permanently 
and totally disabled under these criteria, he or she is then 
awarded a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17.  Marginal employment, 
generally deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person, shall generally not be considered 
substantially gainful.  38 C.F.R. § 4.16(a).

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, a permanent and total disability rating for 
pension purposes is authorized to be granted on an extra-
schedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.17(b).

In this case, the RO has assigned a combined 60 percent 
evaluation for the veteran's nonservice-connected 
disabilities.  See 38 C.F.R. § 4.25.  These disabilities 
include
degenerative disease of the lumbar spine, rated as 40 percent 
disabling; dysthymia, rated as 30 percent disabling, as well 
as a passive aggressive personality disorder, PTSD, 
headaches, residuals of a fracture of the left femur and 
residuals of a fracture of the right foot, each rated as 
noncompensably disabling.  Thus, the veteran does not meet 
the percentage requirements for an award of nonservice-
connected disability pension benefits under objective 
criteria. 

In reviewing the evidence of record, however, the Board finds 
that there is a basis for granting a permanent and total 
disability rating for pension purposes on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(2) and 4.17, and, given this 
conclusion, the Board will not analyze the evaluations 
assigned by the RO for each disability.

The evidence shows that the veteran currently suffers from 
organic brain dysfunction which renders him unemployable.  
The veteran was afforded a neuropsychological assessment by 
the VA in May 1996.  During the interview, the veteran had 
difficulty answering questions.  For example, he was unable 
to recall his college major or when he last worked.  He also 
missed his correct age by one year.  It was noted that the 
veteran sustained a head injury in 1990 from a motor vehicle 
accident that resulted in decreased concentration and 
irritability.  The veteran stated that he quit drinking 
approximately one year prior.  

Mental status examination showed the veteran to be alert, but 
only partially oriented to place and poorly oriented to time.  
He did not initiate conversations and had poor eye contact.  
Speech was fluent and coherent with occasional stuttering.  
Affect was flat, but his behavior was appropriate to the 
situation.  Results from intelligent quotient (IQ) testing 
disclosed a moderate level of dementia and a continued 
intellectual decline from previous neuropsychological testing 
in February 1993.  The veteran showed mild to moderate 
impairment in concentration, as well as moderate to severe 
impairment in memory functioning.  Testing for language 
functioning also showed significant impairments.  Formal 
naming of common items was defective and contained a number 
of related paraphasic errors.  He was able to read a simple 
sentence but lacked adequate understanding.  He was only able 
to follow one stage of a three-stage command.  While he had a 
developmental history of stuttering, current findings 
indicated significant declines in both expressive and 
receptive language from estimated premorbid functioning.  
Verbal conceptual reasoning was mildly to moderately 
impaired, while spontaneous verbal initiation was severely 
impaired.  

In conclusion, the examiner opined that the veteran had a 
moderate level of dementia and a significant cognitive 
decline from previous neuropsychological testing.  The 
declines were global in nature without significant focal or 
lateralized findings.  Deficits were observed across areas of 
concentration, short and long-term memory, language 
functioning, visual-spatial processing, and executive 
abilities.  The examiner opined that the severity of these 
progressive declines were not consistent with a psychiatric 
explanation but indicated organic dysfunction.  He added, 
however, that the etiology was not clear.  He found that the 
progressive decline was not consistent with the veteran's 
past head injury and was also beyond expectation with 
consideration to his substance abuse history.  He opined that 
early-onset Alzheimer's disease as well as cerebrovascular 
disease were possibilities.  Additional diagnostic 
consideration included metabolic dysfunction and central 
nervous system infections.  The examiner stated that the 
veteran was cognitively unable to handle complex financial, 
legal and medical decisions.  He further concluded that the 
veteran would require increased supervision due to decreased 
cognitive abilities and subsequent safety concerns.  He 
indicated, for instance, that the veteran was at increased 
risk for forgetting to turn off the stove, making errors in 
his medication regimen, etc.

The above neuropsychological evaluation did not include a 
Global Assessment of Functioning (GAF) score.  A VA 
psychiatric examination report of March 1996, however, did 
include a current GAF score of 32, with the highest for the 
prior year being 48.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, (DSM-IV), a GAF score of 32 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant), OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  

In reaching its decision, the Board notes that the veteran is 
47 years old, has a college degree, and has a history of 
alcohol and drug abuse.  The evidence indicates, however, 
that the veteran's substance abuse is currently in remission.  
In any event, the Board finds that the veteran's organic 
brain dysfunction is of such an exceptional and unusual 
nature that extra-schedular consideration is warranted in 
this case.  See 38 C.F.R. §§ 3.321(b)(2), 4.17(b).  Although 
the neuropsychological evaluation report did not include a 
diagnosis underlying this disability, it was determined that 
the veteran suffered from moderate to severe dementia, 
manifested by a sharp decline since 1993 in memory, 
concentration, language functioning and the ability to 
understand commands.  Indeed, the Board notes that the 
examiner did not specifically state that the veteran was 
unemployable.  However, he did find that the veteran's 
cognitive impairment rendered the veteran unable to handle 
complex financial, legal and medical decisions, and that he 
required increased supervision to maintain proper safety.  
Under these circumstances, it is reasonable to assume that 
the veteran's diminuta renders him unemployable.  Therefore, 
entitlement to a permanent and total disability rating for 
pension purposes is granted.  






II.  Timeliness of Notice of Disagreement

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  38 C.F.R.     § 
20.200.  A written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  38 C.F.R. § 20.201.  A 
claimant or his or her representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  38 C.F.R. § 20.302.

When the rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  When the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by the RO.  
In calculating this five-day period, Saturdays, Sundays and 
legal holidays will be excluded.  38 C.F.R. § 20.305(a).  In 
computing the time limit for filing a written document, the 
first day of the specified period will be excluded and the 
last day included.  Where the time limit would expire on a 
Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. § 
20.305(b).

In the present case, a September 1996 rating decision denied 
the veteran's claim of entitlement to service connection for 
PTSD.  The RO notified the veteran of that decision in a 
letter dated September 11, 1996.  On September 15, 1997, a 
facsimile was received at the RO from the veteran's 
representative expressing disagreement with that decision.  
The RO construed this facsimile as a notice of disagreement.  
On September 16, 1997, the original copy of that facsimile 
was received at the RO.  No postmark for this letter is of 
record.

The RO determined that the facsimile received on September 
15, 1997, was not timely filed.  The Board agrees.  This 
correspondence was received beyond the one-year period of 
filing a notice of disagreement.  The Board also finds that 
the provisions of 38 C.F.R. § 20.305 do not apply to this 
correspondence, as it was sent via fax.  

Nevertheless, the Board finds that the original copy of that 
facsimile, received at the RO on September 16, 1996, must be 
accepted as a timely filed notice of disagreement.  Indeed, 
the Board notes that both copies are dated September 15, 
1997.  However, the date placed on this letter by the 
veteran's representative is immaterial to calculating the 
proper date under 38 C.F.R. § 20.305.  The record indicates 
that the original copy was mailed and that the date of 
postmark is not of record.  Thus, the postmark date of the 
original copy must be presumed to be five days prior to 
September 16, 1997, the date it was received at the RO.  As 
September 16, 1997 was a Tuesday, the postmark date of the 
veteran's notice of disagreement is presumed to be September 
9, 1997.  In conclusion, the Board finds that the veteran's 
notice of disagreement must be accepted as timely filed, as 
the presumed postmark date of September 9, 1997, was within 
one year of the notification letter dated September 11, 1996.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a permanent and total disability for 
pension purposes is granted.

The veteran's notice of disagreement as to the September 1996 
rating decision which denied service connection for PTSD was 
timely filed, and to this extent the appeal is granted.



REMAND

Having found that the veteran's notice of disagreement as to 
the RO's September 1996 rating decision was timely filed, 
this case must be remanded for the following action:

The veteran and his representative 
should be issued a statement of the 
case regarding the merits of the 
veteran's claim of entitlement to 
service connection for PTSD, and should 
be given an appropriate amount of time 
within which to submit additional 
evidence in support of this claim.  The 
veteran and his representative should 
also be notified of the actions which 
are necessary to complete his appeal.

The purpose of this REMAND is to ensure compliance with due 
process considerations, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

